Title: From Alexander Hamilton to James Read, 15 August 1799
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir,
            New York August 15th. 1799
          
          I have just received a letter from Col. Smith in which he requests a guard with an orderly sergeant from the garrison to attend the President of the Court Martial. You will take the necessary measurer for the purpose,  and confer with Col. Smith ———— fix with Col. Smith the number of the guard, and comply with his request.
          With much respect I am, Sir &c: &c:
        